McMurray, Presiding Judge.
Defendant was convicted of driving while under the influence of alcohol and improper use of roadways laned for traffic and now brings this appeal. Held:
In his enumerations of error, defendant contends the trial court “erred in denying Appéllant’s Motion to Suppress . . . erred in overruling defendant’s objections during trial to the admission of the results of the State administered breath test [and] the verdict was contrary to the weight of evidence.”
“Under Roach v. State, 221 Ga. 783 (4) (147 SE2d 299) (1966), ‘(t)he burden is on him who asserts error to show it affirmatively by the record.’ Where there is no transcript of evidence before the court, we must assume that the evidence authorized the ruling below. Moore v. State, 151 Ga. App. 413 (260 SE2d 350) (1979).” Favors v. State, 173 Ga. App. 567 (1) (327 SE2d 543). There being no transcript before this court “we cannot consider enumerations of error based on the evidence and proceedings at trial. [Cits.]” Ward v. State, 175 Ga. App. 410, 411 (3) (333 SE2d 669). Consequently, we affirm.

Judgment affirmed.


Carley and Pope, JJ., concur.